Citation Nr: 9933718	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the left 
forearm with retained foreign body on appeal from the initial 
grant of service connection.  

3.  Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the right 
forearm with retained foreign body on appeal from the initial 
grant of service connection.  

4.  Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the left knee 
retained foreign body on appeal from the initial grant of 
service connection.  

5.  Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the right 
lower extremity with retained foreign body on appeal from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in November 1993 
by the RO.  In November 1993 service connection was granted 
for the shell fragment wound residuals of the left and right 
forearms, the left knee and right lower extremity.  

This case was previously before the Board in October 1996 and 
remanded for additional development and adjudication.  

The claim of service connection for a back disability was 
denied in March 1997.  



FINDINGS OF FACT

1.  The evidence required for proper and equitable 
adjudication of the issues on appeal has been obtained.  

2.  The service-connected shell fragment wound residuals are 
primarily manifested by subjective complaints of right 
forearm pain, weakness and cramping on use; related muscle 
injury, functional loss or neurological deficit is not 
demonstrated.  

3.  The residual scarring does not result in related 
limitation, moderately disfigurement or pain or tenderness on 
objective demonstration are not shown.  

4.  No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The claim for service connection for low back disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 
1991 & Supp. 1999).  

2.  The criteria for compensable ratings for shell fragment 
wound residuals of the left forearm, the right forearm, the 
left knee and the right lower extremity have not been met.  
38 U.S.C.A. §§ 1151, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The service medical records show that, 
on May 7, 1970 the veteran sustained small, superficial 
fragment wounds to the right forearm, left forearm and right 
thigh, all three centimeters in length.  The veteran had 
several puncture wounds to the left thigh.  Initially, the 
wounds were debrided with no evidence of infection and were 
later closed with sutures under local anesthesia.  The wounds 
were noted to be healing on May 12th, and the veteran was 
ready for discharge.  On the October 1970 separation 
examination report, the skin and musculoskeletal system were 
clinically evaluated as normal.  The report does not mention 
the veteran's scars, and there was no residual disability 
found.  The service medical records are entirely negative for 
complaints, findings or treatment associated with a back 
disability.  

A May 1983 VA examination report is negative for complaints, 
findings or treatment associated with the shell fragment 
wounds or a back disorder.  

Private treatment records from Westmoreland Hospital show 
that, in September 1987, the veteran underwent surgery for a 
herniated lumbar disc, L4-L5 on the left.  In April 1988 he 
was evaluated for possible recurrent disc herniation with 5th 
lumbar radiculopathy and severe articular facette syndrome.  

A May 1993 statement from the veteran's former employer 
indicates the veteran was an employee in 1976 and had a 
problem with numbness in both hands and loss of grip 
strength.  

On VA examination in June 1993, the examiner reported the 
veteran had shrapnel wounds to the left wrist each lateral 
and about 1 to 1-1/2 inches in length.  They were normal 
colored scars with no tenderness and no evidence of 
infection.  The left lateral knee wound was in the shape of a 
"T" and 2 inches long and 2 inches wide.  The shrapnel 
wounds to the right lower extremity were small and multiple, 
each about 1/4 to 1/2 of an inch.  The disfigurement was not 
considered repugnant, and no photographs were ordered.  The 
veteran reported that shrapnel remained in all areas.  He 
complained of left knee pain, as well as pain and decreased 
sensation in both hands so that he had a tendency to drop 
things, which accounted for the demise of one of his jobs.  
The diagnosis was that of shrapnel wounds with sequela of 
both wrists, the left knee area and the right lower leg area.  
The range of motion of the wrists was the same, with palmar 
flexion to about 70 degrees and dorsiflexion to 60 degrees.  
There was a marked loss of strength in palmar flexion, some 
strength loss in dorsiflexion as evidenced by the veteran 
trying to function against the examiner's hand and grasping 
in both hands was markedly diminished.  There did not appear 
to be any tissue loss, but muscles had been penetrated.  

The VA examiner concluded that there were shrapnel wounds to 
both wrists with sequela and loss of strength and that the 
veteran could not touch the median palmar fold with any of 
the fingers and that there was a space of at least 1/2 to 3/4 of 
an inch where the fold was not touched.  With regard to the 
left knee and right leg, the left knee extension was that of 
0 degrees and flexion was to 120 degrees.  There did not 
appear to be a compromise to movement in the right lower 
extremity.  The diagnosis was that of shrapnel wounds of the 
left knee and right lower extremity with sequela.  At this 
time the veteran reported that he had an injury to the lower 
back secondary to parachuting.  

VA outpatient treatment records include an October 1989 X-ray 
report which showed a metallic foreign body in the soft 
tissue of the left tibia and two small foreign bodies in the 
soft tissue of right tibia and a metallic foreign body in the 
soft tissue adjacent to the tibia.  There was also metallic 
foreign body in the soft tissue of both forearms.  An 
electromyography and nerve conduction study (EMG/NCV) was 
performed in January 1990 which showed no significant 
abnormalities or denervation of neuropathic changes on 
present testing.  The veteran was not able to give a maximum 
contraction to observe the recruitment pattern and was very 
sensitive with the needle EMG also.  Neither study showed 
significant abnormal findings suggestive of peripheral 
neuropathy.  

The veteran presented testimony at a RO hearing in May 1993 
about the onset of and severity of his shrapnel wound 
residuals.  He testified that he had problems with his hands 
and legs cramping and muscle spasms.  He also testified that 
over the years shrapnel had been coming to the surface which 
his wife has managed to pick out of the skin.  The veteran's 
wife gave additional supportive testimony on the veteran's 
behalf.  

The veteran testified at a July 1994 RO hearing that he 
continued to have problems with control of his hands as well 
as cramping and that he was told by his family physician that 
he had nerve damage.  He testified that when he uses tools, 
he gets cramps but was able to touch fingers to palms.  He 
testified that he had a dull ache in his knees.  

On VA examination in November 1994 the veteran complained of 
significant problems with leg pain, continued leg jumping and 
problems with his forearms.  He complained of decreased use 
of his hands and arms due to "charley horses" with 
exertion.  He stated that, when he used his hands, they 
tended to go numb, particularly with any strenuous activity.  
He also reported that he had retained shrapnel fragments in 
his arms.  It was noted that his medical history included 
surgery for L4-5 radiculopathy.  On examination, the 
veteran's gait, heel-toe walking and tandem walking were all 
intact.  He had good mobility of the spine in both the lumbar 
and cervical regions.  Cranial nerves examination revealed 
full visual fields.  The pupils were equal and reactive to 
light and accommodation.  Extraocular movement was full, and 
the face was symmetric to motor and sensory testing.  The 
veteran had normoactive reflexes and downgoing toes.  Sensory 
examination was intact to light touch, pinprick and vibratory 
sense in the distal extremities.  Motor examination showed 
intact strength both grossly and to the grip.  Coordination 
showed good fine finger movements, good finger-to-finger, 
finger-to-nose and rapid alternating movements.  There was no 
clear-cut deficiency in either the upper or lower 
extremities.  Previous X-ray studies of the forearm were 
reviewed and showed retained fragments in both the right and 
left arm.  The fragment in the right arm was in the mid-
forearm and was approximately 1/8 inches in diameter and on 
the left about 1/4 inch in diameter at its widest portion.  Due 
to the veteran's lack of clinical findings, further 
diagnostic testing, such as an EMG was not indicated.  The 
clinical impression was that of intermittent spasm with 
decreased use of the forearms and hands due to old trauma but 
not associated with any specific nerve or muscle damage.  The 
examiner found it difficult to put this in any clear-cut 
neurological syndrome, since no clear-cut neurological 
deficits were noted.  The examiner also noted that it was 
clear that the veteran's symptoms became manifest with effort 
and the only way of approaching his disability would have 
been to do actual function testing as performed in 
occupational medicine.  

In a VA Form 21-4138 dated in November 1996, the veteran 
raised the claim of service connection for residual injuries 
due to parachute drops.  He indicated that he had previous 
surgery for compression fractures of the L4-L5.  

On VA examination in May 1997, the veteran's present 
complaints were exemplified by an incident that he reported 
occurred recently after using a rotor tiller.  He stated 
that, after five minutes, both hands became numb and useless 
for about 30 minutes.  He complained of frequent "charley 
horses" in both hands.  The complaints that he described in 
his legs occurred primarily during sleep.  His wife reported 
that his legs jumped during sleep and awakened her and 
occasionally awakened him.  The veteran had no problem 
walking or bowel or bladder incontinence or groin or buttock 
numbness.  On examination, there was a 2.5 centimeter well-
healed linear incision over the distal radial aspect of his 
right forearm and a 3.5 centimeter linear well-healed 
incision over the dorsum of his left distal forearm.  The 
range of motion of both shoulders, elbows, wrists and hands 
was full.  The veteran had no muscle atrophy or wasting in 
his forearm or hand.  He had full excursions of tendons with 
no visible adhesions as the result of these scars.  He had 
excellent fine motor control and no difficulty dressing and 
undressing, including buttoning the buttons in his shirt.  
Strength in the upper extremities was 5 out of 5 with normal 
light touch sensation and proprioception.  Two point 
discrimination was less than 5 millimeters in each finger.  
X-ray studies of the hands and forearm revealed complete 
normal joints in the hands, wrists and elbows.  There was a 
small 2 millimeter diameter, metallic fragment located in the 
distal third or his forearm just dorsal to his radius.  X-ray 
studies of the knees, tibia and feet showed normal knee 
joints, ankle joints and small joints of both feet.  There 
was a 4 millimeter diameter metallic fragment located just 
anterior to his left fibular neck.  There were multiple small 
fragments, less than 1 millimeter, disbursed throughout his 
right leg.  The diagnoses were those of shrapnel injury with 
retained small metallic fragments in the right distal arm, 
left proximal leg and disbursed throughout the right leg.  
There was no objective evidence of neurologic deficits 
secondary to these shrapnel wounds or retained metallic 
fragments.  There was no evidence of muscle atrophy or 
wasting or significant loss of strength due to these 
injuries.  

On VA neurological examination in June 1997, the veteran was 
evaluated for possible peripheral nerve injuries related to 
penetrating shrapnel wounds sustained during Vietnam.  The 
examiner reported that in service the veteran was an 
artillery forward observer and was in the field wearing flack 
jacket with his arms extended and shoulders abducted behind 
him when a shell exploded behind him.  The flack jacket 
apparently took most of the shrapnel but the veteran 
sustained penetrating shrapnel injuries to both forearms, the 
right thigh and several puncture wounds to the left thigh.  
The wounds were debrided, and no neurovascular damage was 
found at that time.  The examiner reviewed X-ray studies from 
June 1993 which revealed a small rounded metallic foreign 
body identified in the posterior soft tissue of the right 
distal forearm, another in the anterior soft tissue of the 
left distal forearm, four small foreign metallic bodies in 
the posterior and medial soft tissues of the right lower 
extremity and one adjacent to the left fibula in the soft 
tissues of the left knee.  The veteran's medical history 
included that of a laminectomy for lumbar disc herniation and 
sciatica involving the left lower extremity.  At the time of 
the examination, the veteran had some low back pain but 
denied any sciatica.  

His primary complaints were of pain in the right forearm, 
"charley horses" and muscle cramps associated with use, 
particular when handling tools such as a screwdriver or 
hammer.  He reported that, when using tools, he developed 
pain in the proximal forearm after an interval of 30 seconds 
to five minutes and that he could see a lump developing in 
the distal half of the forearm, near the radial aspect of the 
anterior forearm with an associated spasm causing him to drop 
tools.  He reported left hand "twitching" which caused him 
to drop tools from that hand.  He stated that he noticed 
these problems almost immediately after the shrapnel injuries 
but did not run into any difficulties until he lost a job in 
1973 as a coal furnace stoker when he "lost a lot of 
shovels" because of the apparent giving way of the left 
hand.  The veteran currently worked in steel mill with the 
equipment that was electrically operated and therefore his 
hand complains did not disable him from this job.  However, 
he stated that he must use a contractor to get things done at 
home that he would otherwise do himself, such as painting and 
remodeling.  The veteran also reported left knee pain and 
left leg jerks which wake him and sometimes his wife from 
sleep.  The jerks were arrhythmic and appeared to involve 
flexion of the knee and possibly the ankle and usually 
subside with medication.  He denied any complaints suggestive 
of restless leg syndrome while awake.  

There was an approximately 3 centimeter longitudinal scar 
over the anterior medial radial aspect of the right forearm 
about 5 centimeters from the wrist.  A slightly longer but 
very similar scar was present over the homologous area of the 
left forearm slightly more medial.  There was a pea-sized 
lump palpable in the vicinity of the scar of the right 
forearm that was nontender and did not produced any neuralgic 
pain when palpated or rolled.  This was noticeable and 
palpable only on deep palpation of the right forearm.  There 
was also a laminectomy incision present just to the left of 
the midline of the lumbosacral region.  There was no 
paravertebral muscle spasm observed in this region.  Straight 
leg raising was normal to 90 degrees on the right without 
pain.  On the left, straight leg raising to 70 degrees 
produced back pain but no radiation down the leg or into the 
foot and bowstrings signs and femoral stretch test were 
negative.  Screening cranial nerve examination was entirely 
within normal limits.  

Examination of the muscle bulk was entirely normal including 
the small muscles of the hand.  No fasciculations were seen.  
Testing of strength revealed some giveaway weakness in the 
right upper extremity, which responded to coaxing and 
encouragement.  There was no definite weakness on the 
detailed neuromuscular examination of the hands and distal 
forearm musculature.  In particular, supinator and radial 
nerve musculature as well as median nerve musculature were 
all entirely normal.  A variety of exercises were conducted 
in trying to reproduce the veteran's pain and muscle cramps, 
including protracted clenching of his right fist for about 2 
minutes (these exercises being done in rapid succession with 
no intervening rest interval).  At the conclusion of the 
latter exercise, the veteran reported that he had pain in his 
right forearm and that he thought he felt a lump in his 
forearm but no lump was palpable or visible to the examiner.  
Reflexes were 1+ in the biceps and brachioradialis 
bilaterally, 2+ at the triceps, 2 at the left knee, 3 at the 
right knee and present at bot ankles.  The plantar responses 
were flexor bilaterally.  Jaw jerk was negative.  A detailed 
sensory exam revealed intact pinprick vibration and light 
touch sensations in a radicular distribution in the upper and 
lower extremities.  Screening cerebellar examination was 
normal.  The veteran was able to heel-toe walk.  The examiner 
found no definite evidence of peripheral nerve injury.  The 
muscle cramps described by the veteran would be unlikely to 
result from a peripheral nerve injury in the absence of other 
obvious findings such as atrophy, vesiculations or weakness 
and sensory changes.  

The examiner concluded that the veteran presented with 
complaints of exertional muscle cramps involving his right 
forearm episodes of sudden "giving way" of his left finger 
flexors and arrhythmic flexion movements of the left leg 
during sleep, probably unrelated to the shrapnel injuries 
that he sustained for the aforementioned reasons.  With 
regard to the muscle cramps, although they were focal, 
additional testing was ordered to rule out obvious metabolic 
causes.  The examiner noted that Trosticks and Trousseau 
signs were negative making hypocalcemia unlikely.  A cuff 
test of ischemic contracture was ordered but as the veteran's 
pulses were good in the upper extremities, ischemic 
contracture was unlikely and there was no other evidence to 
suggest glycon soragee myopathy which could present with 
exertional muscle cramps.  With respect to the lower 
extremity symptoms, the differential diagnosis included that 
of  focal motor seizures or cortical myoclonus during sleep, 
the etiology of which was not apparent since the veteran 
denied any history of head injury or stroke, for example.  
The episodes of giving way of the left hand also raised the 
possibility of negative myoclonus on a cortical basis.  Most 
likely however the leg movements, if genuine, were periodic 
limb movements of sleep and a sleep deprived EEG was order to 
exclude seizures.  The EEG report was negative for evidence 
of abnormality.  


I.  Service Connection

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and of a nexus between the in-service disease or injury and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

In the veteran's case, the service medical records are for 
complaints, findings or treatment associated with any back 
injury.  The veteran was subsequently considered qualified 
for release from active duty with no indication of any 
residual disability.  To be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement.  Dixon v. 
Derwinski, 3 Vet.App. 261 (1992).  

In this case, the medical evidence tends to establish that 
the veteran developed a chronic low back disability after 
separation from military service.  The medical evidence of 
record contains no clinical reference to low back problems 
before 1987, many years after service discharge.  There is no 
competent evidence of a chronic low back disability of 
service onset.  Thus, the second prong of Caluza is not 
satisfied as there is no evidence that the veteran incurred a 
chronic low back disability in service.  

While the medical evidence of record contains diagnostic 
impressions, sufficient to establish a current diagnosis of 
lumbar disc herniation, the examining physician did not 
relate the disorder to military service or any incident 
therein.  Also the veteran has not brought forth any 
competent evidence that would establish a nexus between his 
current symptoms and active military service.  Therefore, the 
third prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between service and 
current lumbar disc herniation.

The Board finds that the veteran's claim of service 
connection for a low back disability is not well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  With respect to the second and third prongs of 
Caluza, the Board notes that the evidence, as outlined above, 
fails to demonstrate that the veteran's current low back 
disability is due disease or injury which was incurred in or 
aggravated by his military service.  In the absence of proof 
of incidence or aggravation during service and a causal 
connection between present disability and inservice disease 
or injury, there can be no valid claim.  Brammer v. Derwinski 
, 3 Vet.App. 223, 225 (1992).

The only other evidence that attempts to establish incidence 
of the veteran's a low back disability consists of testimony 
from the veteran and his wife.  While the Board has no reason 
to doubt the credibility of these statements, these 
individuals are not competent to enter conclusions which 
require medical opinions as to causation or, as in this case, 
the onset of a disability.  See Jones v. Brown, 7 Vet.App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

It follows that the VA has no duty to assist the veteran in 
the development of his claim.  In the absence of a well-
grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).  


II.  Increased Ratings

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claims which 
are plausible.  The Board is satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  

The veteran's service-connected scars are currently rated 
under 38 C.F.R. § 4.118, Code 7805 based on limitation of 
function of the part affected.  The affected areas include 
the left forearm, the right forearm, the left knee, and the 
right lower extremity.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

VA examinations in 1997 noted that the scars were well healed 
and nontender with no indication of pain on motion.  There is 
no indication that the scars limited any function of the body 
parts affected.  Range of motion for the shoulders, elbows 
wrists and hands was full and the veteran had full excursions 
of the tendons with no visible adhesions as a result of the 
scars.  As such, a noncompensable evaluation for the 
veteran's service-connected scars is the proper rating under 
the provisions of Diagnostic Code 7805.  

A 10 percent rating may also be assigned under Codes 7803 and 
7804 for superficial scars that are poorly nourished, with 
repeated ulceration, or that are tender and painful on 
objective demonstration.  The evidence in this case does not 
support the assignment of separate compensable evaluations 
for the veteran's right and left forearm, left knee and right 
lower extremity scars under any of the applicable Codes as 
the recent evidence does not show that the scars are poorly 
nourished with repeated ulceration or that they are tender 
and painful on objective demonstration.  There is no evidence 
of the symptomatology required for a 10 percent rating under 
Codes 7803 and 7804.  

The veteran has also argued that he has nerve and muscle 
damage.  The Board finds that the May 1970 service medical 
record provides the best description of the wounds sustained 
by the veteran.   A careful review of the records discloses 
that the veteran's wounds were not a through and through or 
deeply penetrating type.  The wounds were small, superficial 
and debrided without difficulty.  The residuals were scars 
about 3 inches in length.  There was no evidence of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus or of definite weakness or fatigue due to muscle 
damage.  

On VA examination in 1997 the examiner concluded that there 
was no objective evidence of muscle damage or neurological 
deficit secondary to the shrapnel wound or retained metallic 
fragments.  Furthermore there was no evidence of muscle 
atrophy or wasting or significant loss of strength due to 
these injuries.  Range of motion of the forearms, left knee 
and right leg was not impaired or adversely affected by any 
damage to the muscles.  Examination of the muscle bulk was 
entirely normal and sensory examination was also normal.  The 
examiner further concluded the veteran's symptoms of cramping 
and giving way and leg jumping were considered unrelated to 
the shrapnel injuries.  Accordingly, after reviewing the 
evidentiary picture in its entirety, the Board finds that the 
RO did not err in determining that residual muscle damage was 
not apparent and that therefore rating the wound as per 
residual scarring was appropriate.  

In reaching this determination, the Board has considered the 
history of the veteran's shell fragment wounds to the left 
and right forearms, left knee and right lower extremity and 
the current clinical manifestation.  The nature of the 
original disability has been reviewed, as well as the 
functional impairment which can be attributed to pain and 
weakness where appropriate.  See generally Deluca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.5 (1998).  
However for the reasons previously stated, the Board finds 
that the veterans shell fragment wound residuals do not 
warrant the assignment of compensable evaluations.  

In this case, the Board finds that the noncompensable 
disability ratings are sufficient to compensate for the right 
forearm, left forearm, left knee and right lower extremity.  
Thus, the current level of disability shown is encompassed by 
the ratings assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, compensable evaluations are not 
warranted for any portion of the time period under 
consideration.  

The Board also has considered staged ratings, under Fenderson 
v. West, 12 Vet. App 119 (1999), but concludes that they are 
not warranted as the veteran's shell fragment wound residuals 
are not shown to have been more than noncompensable disabling 
at any time since service separation.  

The testimony of the veteran and his wife, regarding the 
degree of his service-connected disability has also been 
considered but the probative medical evidence depicts a 
condition that is less than moderate in degree and properly 
rated as noncompensable under Code 7805.  The Board therefore 
finds that a preponderance of the evidence is against the 
claim for increased ratings for scars of the left forearm, 
the right forearm, the left knee and the right lower 
extremity and that the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  



ORDER

Service connection for a low back disability is denied, as a 
well-grounded claim has not been presented.  

Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the left 
forearm with retained foreign body is denied.  

Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the right 
forearm with retained foreign body is denied.  

Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the left knee 
with retained foreign body is denied.  

Entitlement to a compensable evaluation for the service-
connected residuals of shell fragment wounds to the right 
lower extremity with retained foreign body is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

